El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Están estos recursos gubernativos tan estrechamente re-lacionados que estudiaremos las cuestiones en ellos envueltas en una sola opinión.
Dueños José Claudio y su esposa María Rosario Cruz y Galarza de ciertas fincas, las hipotecaron a favor de Juan Ortiz Pericchi en garantía de cierta cantidad que el segundo prestara a los primeros. Vencida y no satisfecha la obliga-ción garantizada, el acreedor inició en la Corte de Distrito de Ponce el 10 de abril de 1933 el procedimiento sumario que autoriza la ley para la - ejecución de la hipoteca. El 11 del propio abril se requirió de pago a los deudores y el 28 de junio siguiente se ordenó la venta de la propiedad gravada. Anunciada la venta en los sitios públicos de costumbre de Ponce y San Germán y mediante los correspondientes edictos publicados en el periódico “El Día” en sus ediciones corres-pondientes al 20 de junio y al 5/ 11 y 17 de julio de 1933, se procedió a efectuarla en la fecha señalada o sea el 18 de ju-lio de 1933, adjudicándose las fincas hipotecadas al acreedor, *793único licitador que se presentara. El propio día 18 de julio el márslial otorgó escritura pública a favor del comprador, y presentado el documento en el Registro de la Propiedad de San Germán, el registrador se negó a inscribirlo por nota de agosto 28, 1933.
Como apareciera que los dueños de las fincas hipotecadas las vendieran a Pedro Claudio y a su esposa Rosario López Ortiz por escritura de julio 15, 1933, que se inscribió en el Registro, el comprador solicitó de la Corte de Distrito de Ponce que ordenase la notificación correspondiente a los dichos Pedro Claudio y su esposa, a fin-de que en el término de diez días procedieran a satisfacer el montante de la hi-poteca, apercibidos de que si así no lo hiciesen se ordenaría la cancelación de su inscripción de compra pendiente el pro-cedimiento. Accedió la corte, se notificó a los compradores y 'transcurrido el término sin que liberaran su finca, el acreedor-comprador se dirigió de nuevo a la corte pidiéndole que or-denara la cancelación. Así lo hizo la corte de distrito el 29 de agosto de 1929, basándose en el artículo 71 de la Ley Hi-potecaria y en la decisión de esta Corte Suprema en el caso de Arroyo v. Zavala, 40 D.P.R. 269. Expedido mandamiento al registrador, éste, por.nota de septiembre 6, 1933, se negó a verificar la cancelación que se le ordenaba.
No conforme Ortiz Periechi con las notas de agosto 28 y septiembre 6, 1933, interpuso contra ellas estos recursos gu-bernativos en los que tanto el recurrente como el registrador han presentado amplios alegatos sosteniendo sus posiciones respectivas.
Cuando en 28 de agosto de 1933 el Registrador se negó a inscribir la escritura de 18 de julio de 1933 otorgada por el márshal a favor de Ortiz Periechi, aun no había recibido el mandamiento de la Corte de Distrito de Ponce. Según el re-gistro las fincas constaban inscritas a nombre de persona dis-tinta de aquélla en cuya representación había actuado el már-shal, y su negativa, en tal virtud, está enteramente justificada por ese solo fundamento. Todas las otras consideraciones *794que se hacen constar en la nota pueden estimarse innecesarias y debe prescindirse de ellas. En tal forma la nota de agosto 28, 3933, deberá confirmarse.
 La de septiembre 6, 1933, deberá ser revocada. Dice:
“Denegada la cancelación de las inscripciones a que se refiere el documento que precede, por observar que habiendo sido denegada la inscripción de la escritura de venta judicial No. 82, otorgada en I>onee a 18 de julio último ante el Notario Fernando1 2¡apater Mar-tínez, como consecuencia del procedimiento ejecutivo seguido por Juan Ortiz Pericchi en cobro de crédito hipotecario contra José Claudio y su esposa, por los fundamentos que constan de la nota puesta al calce de dicha escritura, y teniendo este mandamiento ahora pre-sentado su origen en aquel documento, no es posible hacer las cance-laciones que se interesan en el mismo-; observando además que no se ha seguido el procedimiento de ley que establecen los artículos 1.28 y 129 de la vigente Ley Hipotecaria, porque las fincas subastadas son en la actualidad y lo eran al ejecutarse de la propiedad en le-gítimo dominio de Pedro Claudio Cruz, persona distinta de José Claudio y su esposa, habiéndose seguido por el contrario el procedi-miento que establece el artículo 71, inciso 2 de dicho texto legal, siendo como es Pedro Claudio un tercero en concepto hipotecario, no pendente lite, pues no resulta del Registro que se hubiese anotado de-manda alguna ni embargo de las fincas subastadas
El argumento básico del registrador consiste en que no habiéndose anotado en el registro la iniciación del procedi-miento ejecutivo hipotecario, no cabe sostener que Pedro Claudio y su esposa sean compradores pendente lite, no siendo, por tanto, de aplicación el artículo 73 de la Ley Hipotecaria, sino los 128 y 129 de la misma.
La exacta cuestión en controversia fué decidida en sentido' contrario al criterio del registrador por esta Oorte Suprema en el caso citado por la corte de distrito para dictar su orden mandando cancelar la inscripción causada por la compra he-cha después de iniciado el procedimiento hipotecario, a saber: Arroyo v. Zavala, 40 D.P.R. 269.
La opinión de la corte fué emitida por su Juez Asociada Sr. Texidor. Decide, como se expresa en el resumen, que:
*795£IE1 comprador de un inmueble hipotecado, con hipoteca vencida según la inscripción lo indica, no puede hacer valer el carácter de tercero, en lo que a la ejecución de la hipoteca afecta.
“No siendo el comprador de un inmueble hipotecado' con hipo-teca vencida según la inscripción — compra durante el término del re-querimiento de pago en procedimiento ejecutivo hipotecario — un ter-cero protegido por los artículos 17 y 30 de la Ley Hipotecaria, la inscripción del traspaso a su favor no tiene otra eficacia legal que la que tenía la inscripción a favor de su trasmútente y está sujeta a los mismos riegos que ésta.
“Como el comprador de un inmueble hipotecado, con hipoteca vencida según la inscripción, se halla, por virtud de la subrogación, en idénticas condiciones legales que el que le trasmitió, fundida la' personalidad del primitivo deudor en la de dicho comprador, y nada de lo que ocurra con la obligación garantizada le puede ser ajeno o extraño, él es un comprador pendente lite y tiene cono'cimiento pre-sunto del vencimiento de la hipoteca y de los procedimientos suma-rios para su cobro.
“Cuando requerido de pago el deudor en procedimiento sumario hipotecario aquél vende la propiedad hipotecada, el adquirente en el remate no tiene forzosamente que s'eguir pleito alguno contra el comprador del inmueble; visto la sección 2 de la Ley para la ejecu-ción de sentencias (Comp. 5296) y la autoridad que crea el artículo 36 del Código de Enjuiciamiento Civil, el conflicto puede resolverse aplicando el procedimiento del artículo 71 de la Ley Hipotecaria.”
A esas conclusiones se llegó después ele un amplio estudio de los lieclios y la ley envueltos y los argumentos del Regis-trador no nos convencen de que estén equivocadas.
Verificada la cancelación, desaparecerá en el registro el estado de lieclio y de derecho que llevó justificadamente al registrador a su primera negativa. El recurrente podrá en-tonces presentar otra vez su documentación, satisfaciendo por supuesto los derechos que fije el arancel, y obtener la inscrip-ción de su título, a no ser que no proceda su inscripción por algún otro motivo.
El Juez Asociado Señor Hutchison disintió en cuanto a la revocación.*